STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “Agreement”) dated as of July 9, 2009, is by and among CHDT Corporation, a Florida corporation and successor in interest to CBQ, Inc., a Colorado corporation (the “Company”), and Involve LLC, a Florida limited liability company (the “Buyer”).The Company and the Buyer are referred to individually as a “Party” and collectively herein as the “Parties.” RECITALS: WHEREAS, the Company seeks additional capital, and the Buyer is willing to make this investment by purchasing shares of Series C Convertible Preferred Stock (“Series C”) from the Company on the terms and conditions set forth in this Agreement. WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(2) of the Securities Act of 1933 (the “Securities Act”) and Rule 506 of Regulation D, as promulgated thereunder, the Company desires to issue and sell to the Buyer and the Buyer desires to purchase preferred stock from the Company. NOW, THEREFORE, in consideration of the mutual covenants, representations and warranties made herein, and of the mutual benefits to be derived hereby, the Parties agree as follows: 1.Definition of Certain Terms.The words and terms defined in this Section-1, whenever used in this Agreement, shall have the respective meanings indicated below for all purposes of this Agreement. “Accredited Investor” has the meaning set forth in Regulation D promulgated under the
